Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-05-00884-CR;
         
14-05-00885-CR;
         
14-05-00886-CR;
         
14-05-00887-CR;
         
14-05-00888-CR;
         
14-05-00889-CR;
         
14-05-00890-CR;
         
14-05-00891-CR;
         
14-05-00892-CR;
         
14-05-00893-CR;
        
14-05-00894-CR;
        
14-05-00895-CR;
       
14-05-00896-CR
____________
 
LAWRENCE
EDWARD THOMPSON, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause Nos. 1036822; 1036823; 1036821;
1036824; 1036825; 1036826; 1036827; 1036828; 1036829; 1036830; 1036831;
1036832; 1036833
 

 
M E M O R A N D U M   O P I N I O N




In each of these causes, the trial court held appellant in
direct contempt and on August 10, 2005, signed judgments of contempt and
commitment orders.  Appellant filed pro
se notices of appeal on August 16, 2005.
Contempt judgments are not appealable. In re Long, 984
S.W.2d 623, 625 (Tex. 1999); Wead v. State, 94 S.W.3d 131, 139 (Tex.
App.BCorpus Christi 2002), rev=d on other grounds, 129 S.W.3d 126 (Tex. Crim. App.
2004).  Thus, we have no
jurisdiction to entertain these appeals. 
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).